Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herrig (2013/0060268) in view of Fuchs et al (4,291,698).
 Herrig discloses a bodily implant (claim 8 and paragraph [0045]) comprising: a connector configured to connect a first tube member and a second tube member such that fluid can be transferred through the first tube member and the second tube member (paragraphs [0038], [0071]), inflow component can be slid onto one inner connector end), the connector including: a first clip member (278) having an inner surface (Figs. 4, 6); a second clip member (280) having an inner surface (Figs. 4, 6); a hinge member (240) coupled to the first clip member (278) and the second clip member (280) (Fig. 6); and a retaining member (282) coupled to the inner surface of the second clip member (280) (see in Fig. 4); and an inner connector (258) coupled to the retaining member (282) (Fig. 4). Herrig discloses the claimed device except for specifically teaching that “the hinge member including a flexible member”.
Fuchs et al discloses a known clip or clamp having first and second members (1 and 2) that are connected together by a hinge member (3) such that the clip/clamp can be 
Therefore a modification of Herrig to include a hinge member that has a flexible member would have been obvious since this would have been the mere substitution of one well known type of hinge for another.  
With regard to claim 24, Herrig teaches the ends of the first and second clip members (ends 250 and 252) are used to couple the clip members together (paragraph [0032]).
With regard to claim 25, Herring shows the outer surface being curved, but does not include a planar portion.  The inclusion of a planar portion (as claimed) is considered to merely be directed to the shape of the device and further an aesthetic design choice and not critical to the operation of the device (MPEP 2144.04 (I and IV(B))) and therefore would have been an obvious modification.  

Claims 1-10 and 26-30 are allowed.

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Blake et al, Patani and Khairkhahan et al are cited to further show the known .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791